Title: To Benjamin Franklin from Richard Bache, 6 October 1772
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia 6th. October 1772
Since my last I am favored with yours of the 4th [?] 14 and 16 July by the Captain’s Osborne All and Sparks, the first dated at Preston, where I find you have been making happy by your Presence a good Old Woman and her four Daughters. Captain All told us he never saw you look better than when he left London so [that] we were pleasing ourselves with the agreeable Thoug[ht that?] your Journey had contributed greatly to your Hea[lth until?] the other day the Packet’s Arrival, brought us some accounts of your having had a fit of the Gout, attended with an intermitting Fever, but that you were getting better. I hope this will find you quite well. I purpose writing you by Capt. All, who will sail in a few days, as does [your daughter?]. We are all thank God very well at present. Ben has had the Meazles very favorably. Mr. and Mrs. Franklin who are now in Town; my Mother Sally and Ben join me in Love and Duty to you. My Love to Mrs. Stevenson and other friends. I am Dear Sir Your most Affectionate Son
Richd: Bache
 
Addressed: To / Benjamin Franklin Esqr. / Craven-Street / London
